DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 13 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “each bristle” in line 1 and should recite “each bristle of the plurality of bristles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (U.S. Patent Publication No. 2010/0242193 A1).
Regarding Independent Claim 1, Harrison teaches a dental hygiene device (Fig. 1) comprising: a shaft (14; Fig. 6) having a first end (42a) configured to be attachable to an electric toothbrush (10; Fig. 1), such that the shaft (14) is operationally engaged thereto (Paragraph [0026]), wherein the shaft (14) is configured for being oscillated by the electric toothbrush (Paragraph [0040]); and a plurality of bristles (bristles, 16) engaged to and extending from the shaft  (14) proximate to a second end (42b) thereof, such that the bristles (16) oscillate coincidentally with the shaft (14; Paragraph [0040]), the plurality of bristles (16) being tapered (Fig. 1) distal from the shaft (14) such that the plurality of bristles (16) is pointed (Fig. 1), wherein the plurality of bristles (16) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth).  

    PNG
    media_image1.png
    535
    464
    media_image1.png
    Greyscale
Regarding Claim 2, Harrison teaches the dental hygiene device (Fig. 1) wherein the shaft (14) comprises: a proximal section (Annotated Fig. 6), the proximal section being conical frustum shaped (Annotated Fig. 6), the proximal section having a channel (Annotated Fig. 6) extending thereinto, the channel (Annotated Fig. 6) being complementary to a driveshaft (camshaft, 102; Fig. 6) of the electric toothbrush (Fig. 6), wherein the channel (Annotated Fig. 6) is configured for insertion of the driveshaft (102) for operationally engaging the shaft (14) to the electric toothbrush (Fig. 6); a medial section (Annotated Fig. 6) engaged to and extending linearly from the proximal section (Annotated Fig. 6), the medial section (Annotated Fig. 6) being tapered such that the medial section is circumferentially smaller distal to the proximal section (Annotated Fig. 6); and a distal section (Annotated Fig. 6) engaged to the medial section (Annotated Fig. 6) distal from the proximal section (Annotated Fig. 6)  and extending transversely therefrom.  

    PNG
    media_image2.png
    619
    422
    media_image2.png
    Greyscale
Regarding Claim 3, Harrison teaches the dental hygiene device (Fig. 1) wherein each bristle (16) has a respective length (Fig. 5a) such that the plurality of bristles (16) comprises bristles having a variety of lengths (Fig. 5a), the bristles (16) of the plurality of bristles (Fig. 5a) being arranged such that the plurality of bristles (16) 7comprises a first section (Annotated Fig. 5a), positioned proximate to the shaft (14), and a second section (Annotated Fig. 5a) extending from the first section (Annotated Fig. 5a) and being positioned distal from the shaft (14), the first section being conical frustum shaped (Fig. 8) such that the first section (Annotated Fig. 5a) is circumferentially smaller proximate to the shaft (14), the second section (Annotated Fig. 5a) being conically shaped (Fig. 8) such that the second section (Annotated Fig. 5a) is circumferentially smaller and pointed (Fig. 5a) distal from the first section (Annotated Fig. 5a), wherein the second section (Annotated Fig. 5a) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth).  
Regarding Claim 4, Harrison teaches the dental hygiene device (Fig. 1) further including a base (block, 70) engaged to and positioned between the shaft (14) and the bristles (16), the base (70) being reversibly engageable to the shaft (14; Fig. 6).  
Regarding Independent Claim 7, Harrison teaches a dental hygiene device and electric toothbrush combination comprising (Fig. 1): an electric toothbrush (10), a shaft (14) having a first end (42a) engaged to the electric toothbrush (10), such that the shaft (14) is operationally engaged thereto (Paragraph [0026]), such that the shaft (14) is positioned for being oscillated by the electric toothbrush (Paragraph [0040]); and a plurality of bristles (16) engaged to and extending from the shaft (14) proximate to a second end (42b) thereof, such that the bristles (16) oscillate coincidentally with the 8shaft (14), the plurality of bristles (16) being tapered distal from the shaft (14) such that the plurality of bristles (16) is pointed (Fig. 1), wherein the plurality of bristles (16) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth). 
Regarding Claim 8, Harrison teaches the dental hygiene device and electric toothbrush combination (Fig. 1), wherein the shaft (14) comprises: a proximal section (Annotated Fig. 6), the proximal section (Annotated Fig. 6) being conical frustum shaped (Fig. 6), the proximal section (Annotated Fig. 6) having a channel (Annotated Fig. 6) extending thereinto, the channel (Annotated Fig. 6) being complementary to a driveshaft (102) of the electric toothbrush (10), such that the channel (Annotated Fig. 6) is positioned for insertion of the driveshaft (102) for operationally engaging the shaft (14) to the electric toothbrush (10); a medial section (Annotated Fig. 6) engaged to and extending linearly from the proximal section (Annotated Fig. 6), the medial section (Annotated Fig. 6) being tapered such that the medial section (Annotated Fig. 6) is circumferentially smaller distal to the proximal section (Annotated Fig. 6); and a distal section (Annotated Fig. 6) engaged to the medial section (Annotated Fig. 6) distal from the proximal section (Annotated Fig. 6) and extending transversely therefrom.  
Regarding Claim 9, Harrison teaches the dental hygiene device and electric toothbrush combination (Fig. 1), wherein each bristle (16) has a respective length (Fig. 5b) such that the plurality of bristles (16) comprises bristles having a variety of lengths (Fig. 5b), the bristles (16) of the plurality of bristles (16) being arranged such that the plurality of bristles (16) comprises a first section (42a), positioned proximate to the shaft (14), and a second section (42b) extending from the first section (42a) and being positioned distal from the shaft (14), the first section (Annotated Fig. 5a) being conical frustum shaped (Fig. 8)  such that the first section (Annotated Fig. 5a) is circumferentially smaller proximate to the shaft (14), the second section (Annotated Fig. 5a) being conically shaped (Fig. 8) such that the second section (Annotated Fig. 5a) is circumferentially smaller and pointed (Annotated Fig. 5a) distal from the first section (Annotated Fig. 5a), wherein the second section (Annotated Fig. 5a) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth).  
Regarding Claim 10, Harrison teaches the dental hygiene device and electric toothbrush combination (Fig. 1) further including a base (70) engaged to and positioned between the shaft (14) and the bristles (16), the base (70) being reversibly engageable to the shaft (14; Fig. 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 6 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. Patent Publication No. 2010/0242193 A1).
Regarding Claims 5 and 11, Harrison teaches all of the elements of the dental hygiene device as discussed in claims 4 and 10 above.
Harrison does not teach the dental hygiene device wherein the base is square frustum shaped, however, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the base of Harrison to further include the base is square frustum shaped, as claimed, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claims 6 and 12, Harrison teaches the dental hygiene device (brush, 10; Fig. 1) further including: the shaft (14) having an indent (recess, 66; Fig. 6) positioned therein proximate to the second end (42b), the indent (66) being internally attachable (via aperture, 62); and a post (76) engaged to and extending from a bottom of the base (70), such that the post (76) is positioned for selectively inserting into the indent (66) for removably engaging the base (70) to the shaft (14).  
Harrison does not teach the indent being internally threaded he post being externally threaded such that the post is complementary to the indent, however, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the indent and post of Harrison to further include the indent being internally threaded he post being externally threaded, as claimed, since it has been held to be within the general skill of a worker in the art to select a known connection means on the basis of its suitability for the intended use of the device.
Regarding Independent Claim 13, Harrison teaches a dental hygiene device (Fig. 1) comprising: a shaft (14) having a first end (42a) configured to be attachable to an electric toothbrush (10), such that the shaft (14) is operationally engaged thereto (Paragraph [0026]), wherein the shaft (14) is configured for being oscillated by the electric toothbrush (Paragraph [0040]), the shaft (14) having an indent (66) positioned therein proximate to a second end (42b) thereof,  the shaft (14) comprising: a proximal section (Annotated Fig. 6), the proximal section (Annotated Fig. 6) being conical frustum shaped (Fig. 6), the proximal section (Annotated Fig. 6) having a channel (Annotated Fig. 6) extending thereinto, the channel (Annotated Fig. 6) being complementary to a driveshaft (102) of the electric toothbrush (10), wherein the channel (Annotated Fig. 6) is configured for insertion of the driveshaft (102) for operationally engaging the shaft to the electric toothbrush (10), a medial section (Annotated Fig. 6) engaged to and extending linearly from the proximal section (Annotated Fig. 6), the medial section (Annotated Fig. 6) being tapered such that the medial 10section (Annotated Fig. 6) is circumferentially smaller distal to the proximal section (Annotated Fig. 6), and a distal section (Annotated Fig. 6) engaged to the medial section (Annotated Fig. 6) distal from the proximal section (Annotated Fig. 6) and extending transversely therefrom; a plurality of bristles (16) engaged to and extending from the shaft (14) proximate to the second end (42b), such that the bristles (16) oscillate coincidentally with the shaft (14), the plurality of bristles (16) being tapered (Fig. 6) distal from the shaft (14) such that the plurality of bristles (16)  is pointed (Fig. 1), wherein the plurality of bristles (16) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth), each bristle (16) having a respective length (Fig. 5b) such that the plurality of bristles (16) comprises bristles (16) having a variety of lengths (Fig. 5b), the bristles of the plurality of bristles (16) being arranged such that the plurality of bristles comprises a first section (Annotated Fig. 5a), positioned proximate to the shaft (14), and a second section (Annotated Fig. 5a) extending from the first section (Annotated Fig. 5a) and being positioned distal from the shaft (14), the first section (Annotated Fig. 5a) being conical frustum shaped (Fig. 8) such that the first section (Annotated Fig. 5a) is circumferentially smaller proximate to the shaft (14; Fig. 5a), the second section (Annotated Fig. 5a) being conically shaped (Fig. 8) such that the second section is circumferentially smaller and pointed (Annotated Fig. 5a) distal from the first section (Annotated Fig. 5a), wherein the second section (Annotated Fig. 5a) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth); a base (70) engaged to and positioned between the shaft (14) and the bristles (16), the base (70) being reversibly engageable to the shaft (14; Fig. 6), and a post (76) engaged to and extending from a bottom of the base (70), the post (76) is complementary to the indent (66) , such that the post (76) is positioned for selectively inserting into the indent (66) for removably engaging the base (70) to the shaft (14).
Harrison does not teach the indent being internally threaded, the post being externally threaded or the base being square frustum shaped; however, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the indent and post of Harrison to further include the indent being internally threaded he post being externally threaded, as claimed, since it has been held to be within the general skill of a worker in the art to select a known connection means on the basis of its suitability for the intended use of the device.
Further, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the base of Harrison to further include the base is square frustum shaped, as claimed, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 8,196,246 B1 to Haynes teaches A dental hygiene device comprising: a shaft having a first end configured to be attachable to an electric toothbrush, such that the shaft is operationally engaged thereto, wherein the shaft is configured for being oscillated by the electric toothbrush; and a plurality of bristles engaged to and extending from the shaft proximate to a second end thereof, such that the bristles oscillate coincidentally with the shaft, the plurality of bristles being tapered distal from the shaft such that the plurality of bristles is pointed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATINA N. HENSON/Primary Examiner, Art Unit 3723